Opinion issued December 11, 2014.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00662-CR
                           ———————————
                      JAMES JACKSON, III, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Case No. 1359104



                         MEMORANDUM OPINION

      Appellant, James Jackson, III has filed a motion to dismiss his appeal, which

he and his attorney have signed. See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal, and more than 10 days have passed and the State has not
responded or otherwise expressed opposition to the motion. See TEX. R. APP. P.

10.3(a)(2).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2